Title: To James Madison from Fontaine Maury, 18 April 1789
From: Maury, Fontaine
To: Madison, James


Dear sir.
Fredericks burg April 18th. 1789
I have recived your two favors with their respective Inclosures, which have been forwarded.
I am happy to hear you are so near being prepared to proceed to business under the new System & I will be much obliged to you to inform me when you expect any thing will be done with respect to the General Impost, and whether or not, you suppose the Interest on Final Settlement Certificates will be recieved for duties under the new regulations.
I have shiped 6 hhds of your Tobo. to Liverpool and I expect two more will go by a vessell I hourly look for, you may draw for £56 Sterling on these Eight hhds—and if agreeable I will take your draft and remit you one in lieu thereof, payable in New york—there is about twenty pounds due me for sundrys furnished your estate by order of your Brother, which he informs me you’ll adjust out of the proceeds of your Tobacco, if so I will deduct that sam [sic] from the amount of your draft on my Brother.
I have some Idea that the Book you allude to came to hand and was forwarded to Orange but I will make further inquiry into the matter & advise you. Your friends in Orange are well. I am very Respectfully D sir Your mo: ob st
Fontaine Maury
